DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

 Claims 1, 14 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,642,571. Although the claims at issue are not identical, they are not patentably distinct from each other because both method comprise substantially the same elements. For example, Claim 1 function performed by the steps of the instant application are the same and obvious as the steps of claim 1 of the U.S. Patent No. 10,642,571. The method of accessing, by a multimedia editing application hosted on a computing device, a first audio signal associated with a foreground label, wherein the foreground label indicates that the first audio signal is a foreground audio signal; analyzing, by the multimedia editing application, the first audio signal to determine metrics corresponding to audio slices of the first audio signal, wherein each metric corresponds to a respective audio slice, indicates a value for an audio property in the respective audio slice, and is generated by the multimedia editing application based on an audio signal of the respective audio slice limitation of US Patent No. 10,642,571 having limitations analyzing a foreground audio signal to determine metrics corresponding to audio slices of the foreground audio signal, wherein each metric corresponds to a respective audio slice and indicates a value for an audio property of the respective audio slice. The difference is the claims US Patent No. 10,642,571 having the .

Instant Application No. 16/832,883.
Claim 1.   A computer-implemented method for audio signal processing, the method comprising:
analyzing a foreground audio signal to determine metrics corresponding to audio slices of the foreground audio signal, wherein each metric corresponds to a respective audio slice and indicates a value for an audio property of the respective audio slice; 
computing a total metric for an audio slice as a function of a set of the metrics corresponding to a set of the audio slices, wherein the set of the audio slices includes the audio slice; and

adding a key frame to a track based on the total metric, wherein the track comprises the foreground audio signal and a background audio signal, wherein a location of the key frame corresponds to a location of the audio slice on the track, and wherein the key frame indicates a change to the audio property of the background audio signal at the location on the track, wherein the key frame added to the track based on the total metric is utilizable for audio ducking, the audio ducking comprising adapting a property of the background audio signal based on a state of the foreground audio signal.

Claim 1. A computer-implemented method for audio signal processing, the method comprising: accessing, by a multimedia editing application hosted on a computing device, a first audio signal associated with a foreground label, wherein the foreground label indicates that the first audio signal is a foreground audio signal; 
analyzing, by the multimedia editing application, the first audio signal to determine metrics corresponding to audio slices of the first audio signal, wherein each metric corresponds to a respective audio slice, indicates a value for an audio property in the respective audio slice, and is generated by the multimedia editing application based on an audio signal of the respective audio slice; computing, by the multimedia editing application, a total metric for an audio slice as a function of a set of the metrics corresponding to a set of the audio slices, wherein the set of the audio slices includes the audio slice; and adding, by the multimedia editing application, a key frame to a track based on the total metric, wherein the track organizes a presentation of the first audio signal and of a second audio signal having a background label, wherein a location of the key frame corresponds to a location of the audio slice on the track, and wherein the key frame indicates a change to the audio property of the second audio signal at the location on the track, wherein the key frame added to the track based on the total metric is utilizable for audio ducking, the audio ducking comprising adapting a property of the second audio signal based on a state of the first audio signal.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1-11 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Let's Edit with Media Composer - ADVANCED - Audio Ducking In-Depth 07/18/16 https://www.youtube.com/watch?v=DkKEIrxgRpM in view of Chen (US Patent No. 9,536,541).
Regarding claims 1 and 18, YouTube discloses a computer-implemented method for audio signal processing, the method comprising [see frame 2:220-2:30 audio ducking]:
analyzing a foreground audio signal to determine metrics corresponding to audio slices of the foreground audio signal [see YouTube frame 3:00-310; dialog track; audio tracking, total metric keyframe] wherein each metric corresponds to a respective audio slice and indicates a value for an audio property of the respective audio slice [see YouTube frame 3:50-5:00; represents a portion of audio clip, time domain and short time range]; adding a key frame to a track based on the total metric [see YouTube frame 12:00; 13:10; set parameters for motion, affects, audio and indicate an increase or decrease in the loudness of the background signal], wherein the track comprises the foreground audio signal and a background audio signal, wherein a location of the key frame corresponds to a location of the audio slice on the track [see YouTube frame 10:30-11:00; 13:00-13:00-14:00; audio ducking, time on the track according to these parameters], 
and wherein the key frame indicates a change to the audio property of the background audio signal at the location on the track [see YouTube frame 13:30-14:00, 14:30-15:00; music or ambiance sound, key frames control time, frequency, type and volumn between the audio signals, equalization settings], wherein the key frame added to the track based on the total metric ]; however, YouTube fails to explicitly teach computing a total metric for an audio slice as a function of a set of the metrics corresponding to a set of the audio slices, wherein the set of the audio slices includes the audio slice. 
	Chen discloses computing a total metric for an audio slice as a function of a set of the metrics corresponding to a set of the audio slices, wherein the set of the audio slices includes the audio slice [see col. 6, lines 28-41; figures 1 and 5a; RMS module 191 is a time-averaging module for computing the volumes or the SPLs of the incoming audio signals and perform time-averaging operations such as RMS calculations on the instantaneous sound pressure samples over a certain interval of time]. 
It would have been obvious to one of an ordinary skill in the art, having the teachings of YouTube and Chen before the affective filing date of the claimed invention to modify, editing with media audio ducking of YouTube to include a system for performing audio ducking, as taught by Chen, with a reasonable expectation of success. One would have been motivated to make such a combination in order to provide the audio ducking operation is performed by a media editing application running on a computing device and graphical user interface that represents a progress of computing key frames for audio ducking.
	Regarding claim 2, YouTube discloses wherein the foreground audio signal has a time length, wherein each of the audio slices has a first predefined time length smaller than the time length of the foreground audio signal [YouTube cited frame 3:30-8:00; audio peak, audio 
Regarding claim 3, YouTube discloses wherein the first predefined time length of each audio slice is in a range of two milliseconds to twenty milliseconds [see YouTube, and wherein the second predefined time length is in a range of thirty milliseconds to two hundred milliseconds [see YouTube cited frame 12:00-13:16; 2 second with length of audio slices, key frame and timeline frequency per second].
Regarding claim 4, Chen discloses further comprising: generating, by the multimedia editing application, a summed-area table data structure by computing entries of the summed-area table data structure based on the metrics of the audio slices [see Chen col. 11, lines 25-34 and figures 1 and 5A;  perform time-averaging calculations (RMS) on the instantaneous sound pressure samples over a certain interval of time based one the RMS levels, the number of operations to compute a total metric (e.g., an average RMS level) because only two operations are needed for the computation from the table].
Regarding claim 5, Chen discloses wherein the metrics are root mean squares (RMS) levels, and wherein the total metric is an average RMS level computed based on the summed-area table data structure [see col. 6, lines 28-41; figure 1; RMS module 191 is a time-averaging module for computing the volumes or the SPLs of the incoming audio signals and perform time-averaging operations such as RMS calculations on the instantaneous sound pressure samples over a certain interval of time].

Regarding claim 7, YouTube discloses further comprising: generating, by the multimedia editing application, a leap table based on changes to the metrics of the audio slices, wherein an entry of the leap table indicates that a change to the audio property between two audio slices of the foreground audio signal is within a predefined range [YouTube cited frame 10:00-17:00; duck timeline, time duration, threshold value, and audio ducking with arbitrate value].
Regarding claim 8, Chen discloses further comprising: determining, by the multimedia editing application, that a particular key frame between locations of the two audio slices on the track is unneeded based on the entry of the leap table [see Chen col. 24, lines 16-28 and figure 16; media editing application analyze audio signal; and deciding, by the multimedia editing application, not to add the particular key frame between the locations of the two audio slices on the track, based on determining that the particular key frame is unneeded [see Chen col. 25, lines 42,-48; 50-60; The user can add media clips from the clip browser into the timeline in order to 
Regarding claim 9, YouTube discloses wherein the key frame is added to the track based on a comparison of the total metric to a threshold, and wherein the threshold is defined based on parameters associated with ducking the background audio signal against the foreground audio signal [see YouTube cited frame 6:00-8:35; audio ducking, audio threshold].
Regarding claim 10, Chen discloses wherein the key frame is added to the track based on a distance between the foreground audio signal and the background audio signal, wherein the distance is computed based on the total metric generated for the audio slice of the foreground audio signal and based on a second total metric generated for a second audio slice of the background audio signal, and wherein the audio slice and the second audio slice have the same location on the track [see col. 5, lines 15-18; col. 6, lines 14-24; increase or decrease the loudness of background, key frames are used to set parameters for sound affect and audio].
Regarding claim 11, Chen discloses further comprising: presenting, by the multimedia editing application, the track on a user interface [see multimedia clips, multimedia presentations]; and receiving, by the multimedia editing application, user input specifying the foreground label of the foreground audio signal, the background label of the background audio signal, a ducking of the background audio signal against the foreground audio signal, and parameters associated with the ducking, and wherein the change to the audio property of the foreground audio signal is based on the parameters associated with the ducking [see col. 21, lines 3-9 and figure 14, dialog track, music track and an affects track].
Regarding claim 14, YouTube discloses a computer-implemented method for audio signal processing, the method comprising [see frame 2:220-2:30 audio ducking]:

and wherein the key frame indicates a change to the audio property of the background audio signal at the location on the track [see YouTube frame 13:30-14:00, 14:30-15:00; music or ambiance sound, key frames control time, frequency, type and volumn between the audio signals, equalization settings], wherein the key frame added to the track based on the total metric is utilizable for audio ducking, the audio ducking comprising adapting a property of the background audio signal based on a state of the foreground audio signal [see YouTube frame 7:00-8:00; 15:00-15:30; audio ducking, audio slices and by adding key frames to indicate an increase or decrease in the loudness of the background audio signal]; however, YouTube fails to explicitly teach computing a total metric for an audio slice as a function of a set of the metrics corresponding to a set of the audio slices, wherein the set of the audio slices includes the audio slice. 
	Chen discloses computing a total metric for an audio slice as a function of a set of the metrics corresponding to a set of the audio slices, wherein the set of the audio slices includes 
It would have been obvious to one of an ordinary skill in the art, having the teachings of YouTube and Chen before the affective filing date of the claimed invention to modify, editing with media audio ducking of YouTube to include a system for performing audio ducking, as taught by Chen, with a reasonable expectation of success. One would have been motivated to make such a combination in order to provide the audio ducking operation is performed by a media editing application running on a computing device and graphical user interface that represents a progress of computing key frames for audio ducking.
Regarding claim 15, Chen discloses wherein the foreground audio signal has a label indicating that an audio signal is foreground, and wherein accessing the foreground audio signal comprising accessing the label from metadata of the audio signal [see Chen figures 1 and 14 calculates the sound pressure level or the volumn of the coming audio signals and tracks being controlled by the panel on metadata information that accompanies the media content].
Regarding claim 16, YouTube discloses wherein adding the key frame to the track comprises: determining that the background audio signal is un-ducked and that the total metric indicates that the background audio signal should be ducked [YouTube frame 9:00-10;00; and setting the key frame based on parameters associated with ducking the background audio signal see 10:10-11:00].


Regarding claim 19, YouTube discloses further comprising: means for presenting a user interface associated with ducking the background audio signal, means for receiving, based on the user interface, user input labeling the foreground audio signal as foreground, specifying the ducking of the background audio signal against the foreground audio signal, and identifying parameters associated with the ducking, wherein the change to the audio property of the background audio signal is based on the parameters associated with the ducking [see YouTube frame 14:00-16:00].
Regarding claim 20, YouTube discloses wherein the user input specifies a threshold, a gain reduction, and a fade timing as the parameters, and the computer system further comprising: means for determining a look-ahead time, a hold time, and a fade length based on the fade timing, wherein the key frame is added to the track based on the threshold, the gain reduction, the look-ahead time, the hold time, and the fade length [see YouTube frame 3:00-16:00 which corresponds a threshold, parameter and fade time].

Allowable Subject Matter
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892). 
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO H NGUYEN whose telephone number is (571)272-4053.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-2169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/CAO H NGUYEN/            Primary Examiner, Art Unit 2171